DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to application filed 10/29/2021, where claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, rejection below.

The following is a statement of reasons for the indication of allowable subject matter:  the independent claims 1, 8, and 15 are allowable over the non-patent literature “Facebook for Dummies, 7th Edition” (Abram), which discloses receiving multiple photos uploaded by a user to create an album, where a photo from the multiple uploaded can be set as an album cover; the user can provide drag and drop input to move the photo thumbnails within the album; the photos and the album are stored in the Facebook server where they can be accessed at a later time.  However, Abram does not teach icon placement information includes a plurality of geofencing coordinates and location-based icon properties associated with the plurality of geofencing coordinates, and receiving user location information regarding a current physical location of the user.  The US Patent App. Pub. No. 20170046036 (Yokota) teaches utilizing a touchscreen to receive user’s drag input to move photos within a photobook.  The non-patent literature “Change finder thumbnails size” (AskDifferent) teaches mechanism for adjusting zoom level of thumbnails.  The US Patent App. Pub. No. 20190102060 (Ishida) teaches a method of creating an album by receiving image group.  The US Patent App. Pub. No. 20120210200 (Berger) teaches creating a story comprising a plurality of photos, where the background image can be changed.  However, neither alone nor in combination that Yokota, AskDifferent, Ishida, and Berger remedy the deficiency of Abram.  However, each of the limitations of icon placement information includes a plurality of geofencing coordinates and location-based icon properties associated with the plurality of geofencing coordinates, and receiving user location information regarding a current physical location of the user when viewed in a vacuum is known in the GUI art.  While each limitation presented herein is not new when considered in isolation, the specific arrangements of these limitations are not present in the field of interactive media content creation and sharing.  To that end, the Examiner cannot conceive, by any stretch of the imagination, a scenario in which one of ordinary skill in the art would have been reasonably motivated to cherry-pick exactly all the right components from each of the above prior art references to arrive at the claimed invention, unless the practitioner had the benefit of the claimed invention before him to use as a template.
Therefore, the above limitations in the specific arrangement as recited in the independent claims 1, 8, and 15 define patentability of the claims over the prior art listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 are rejected to because of the following:  each of the independent claims 1, 8, and 15 first recites “receiving placement information regarding an interactive media icon” and then recites “receiving icon placement information regarding…placement of the interactive media icon”.  From recitations above, the placement information of the interactive media icon is first received and then received again as part of icon placement information.  Further, the second recitation is referring to the same placement information.  However, the claims do not provide any additional information with regards to the relationship between the two recitations of receiving the placement information of the interactive media icon.  Therefore, it is unclear whether they are of the same piece of information or different and distinct pieces of information received at different times and by different means.  As such, renders the claims indefinite.
Claims 2-7, 9-14, and 16-20 are rejected to as having the same deficiencies as the claims they depend from.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144